DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2015/0071370 A1 to Wilhelmsson et al. (hereinafter “Wilhelmsson”) discloses a radio frequency communication device comprising a radio frequency communication interface and a controller , wherein said controller is configured to: transmit a message through said radio frequency communication interface to a receiving radio frequency communication device using a transmission format; receive an indication on whether the reception of the message is primarily limited by noise or interference ; adapt said transmission format; and retransmit said message using said adapted transmission format. US 2012/0020257 A1 to Urabe et al. (hereinafter “Urabe”) discloses communicating with a second wireless station, a first wireless station judges, based on link-related information received from the second wireless station and link-related information extracted from a signal transmitted by a fourth wireless station, whether a transmission link from the third wireless station to the fourth wireless station and a transmission link from the first wireless station to the second wireless station can be concurrently established without interference with each other. If judging affirmatively, the first wireless station transmits a signal to the second wireless station in synchronization with a signal transmitted by the third wireless station to the fourth wireless station. Wilhelmsson and Urabe do not explicitly disclose a method for wireless communication at a user equipment (UE), comprising: receiving a downlink transmission; identifying an interference parameter for the downlink transmission, wherein the interference parameter comprises a transmission mode, the transmission mode comprising one of transmission in a reuse one mode or transmission in a time domain multiplexed mode; generating feedback for the downlink transmission based at least in part on receiving the downlink transmission; and transmitting a feedback signal, the feedback signal comprising the feedback for the downlink transmission and an indication of the interference parameter for the downlink transmission. Accordingly claims 1-6, 8-12, 14-18, and 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-6, 8-12, 14-18, and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476